FILED
                               NOT FOR PUBLICATION                         DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                               FOR THE NINTH CIRCUIT



JOSE ALBERTO VARGAS PEREZ and                      No. 09-70167
MARTHA YOLANDA VARGAS,
                                                   Agency Nos. A095-444-293
               Petitioners,                                    A073-956-274

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Jose Alberto Vargas Perez and Martha Yolanda Vargas, husband and wife

and natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. §1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s continuous physical presence

determination, Landin-Zavala v. Gonzales, 488 F.3d 1150, 1151 (9th Cir. 2007),

and review de novo claims of due process violations in immigration proceedings,

Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition for review.

      The agency properly concluded that because the female petitioner was the

subject of an expedited removal order that interrupted her continuous physical

presence she was statutorily ineligible for cancellation of removal. See 8 U.S.C.

§ 1229b(b)(1)(A); Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir. 2007)

(an expedited removal order interrupts an alien’s continuous physical presence for

cancellation purposes).

      The BIA properly refused to consider the hardship evidence petitioners

submitted for the first time on appeal. See 8 C.F.R. 1003.1(d)(3)(iv). Petitioners’

claim that the BIA’s failure to consider this evidence violated due process therefore

fails. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000) (requiring error to

prevail on due process claim).

      Petitioners’ claim that the IJ violated due process by denying their request

for a continuance is unavailing because they have not demonstrated that the




                                          2                                   09-70167
outcome of the proceedings may have been affected by the denial. See Ibarra-

Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006).

      To the extent petitioners contend that the BIA failed to consider some or all

of the evidence they submitted with their motion, they have not overcome the

presumption that the BIA did review the record. See Franco-Rosendo v. Gonzales,

454 F.3d 965, 966 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-70167